Case: 13-12538   Date Filed: 12/06/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12538
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:12-cv-00970-JDW-TGW


GEORGE SZCZEKLIK,
Assignees of Neubert Aero Corp.,
MARTA SZCZEKLIK,
Assignees of Neubert Aero Corp.,

                                                             Plaintiffs-Appellees,

                                        versus

MARKEL INTERNATIONAL INSURANCE COMPANY LIMITED,


                                                           Defendant-Appellant.


                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 6, 2013)

Before MARCUS, HILL, and FAY, Circuit Judges.
               Case: 13-12538      Date Filed: 12/06/2013     Page: 2 of 2




PER CURIAM:

      Having reviewed the record and considered the arguments of the parties in

their respective briefs, we affirm the district court in all respects related to this

appeal for the reasons stated by the district court.

      AFFIRMED.




                                            2